Citation Nr: 1430975	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for residuals of pelvic inflammatory disease PID, status post hysterectomy.

2.  Entitlement to service connection for residuals of (PID), status post hysterectomy.

3.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for arthritis of the hands and shoulders.

4.  Entitlement to service connection for service connection for arthritis of the hands and shoulders.

5.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 4, 1973, to December 20, 1973. 

The appeal comes before the Board of Veterans' Appeals (Board) from August 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying service connection for residual of PID, and denying reopening of claims for service connection for hepatitis C and arthritis of the upper hands and shoulders. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in February 2012.  A transcript is of record. 

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  




FINDINGS OF FACT

1. The Veteran's claim for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, was last denied in a December 2005 rating decision, and an appeal of that decision was not timely perfected.  

2. Evidence associated with the claims file since the final December 2005 denial is new and material, and raises a reasonable possibility of substantiating the claim for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy.

3. The preponderance of the evidence favors the Veteran's PID having developed in service. 

4. The Veteran's claim for service connection for arthritis of the hands and shoulders was last denied in a December 2005 rating decision, and an appeal of that decision was not timely perfected.  

5. Evidence associated with the claims file since the final December 2005 denial is new and material, and raises a reasonable possibility of substantiating the claim for service connection for arthritis of the hands and shoulders.

6. The preponderance of the evidence is against arthritis of the hands and shoulders having developed in service or within the first post-service year, and is against arthritis of the hands and shoulders otherwise being causally related to service.  

7. The preponderance of the evidence is against hepatitis C having developed in service or otherwise being causally related to service.




CONCLUSIONS OF LAW

1. The December 2005 rating decision which denied service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, is final. 38 U.S.C.A. § 7105 (West 2002).

2. New and material evidence has been received since the last final decision denying service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. The December 2005 rating decision which denied service connection for arthritis of the hands and shoulders is final. 38 U.S.C.A. § 7105 (West 2002).

5. New and material evidence has been received since the last final decision denying service connection for arthritis of the hands and shoulders, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for arthritis of the hands and shoulders are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

7.  The criteria for service connection for hepatitis C are not met; service connection is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 
 
The Board has herein granted the Veteran's reopened claim for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, and hence there is no reasonable possibility that additional notice or assistance would further that claim.  Notice and assistance for the claims for service connection for arthritis of the hands and shoulders and for hepatitis C are discussed below.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006). To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 
In this case, the notice letters provided to the Veteran in January and May of 2008 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim for service connection for arthritis of the hands and shoulders was previously denied. Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection for arthritis of the hands and shoulders that were found insufficient in the previous denial.  The May 2008 letter also afforded adequate notice and addressed the criteria for service connection with respect to the claim for hepatitis C.  

With respect to the Dingess requirements, the RO's January and May 2008 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

As for the Veteran's claim to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A (f). Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In a January 2008 statement the Veteran informed that all her records were with VA medical facilities in Little Rock, Fayetteville, and Fort Smith, all presumably in Arkansas.  She also then informed that SSA had records, and that she had been on Social Security disability since October of 2007.  VA treatment records have been associated with the physical claims file or with the Veteran's Virtual VA file.  SSA records were also obtained, and digital copies of these records were associated with the Virtual VA file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. All of these records, together with the balance of the claims file, were reviewed by the Board.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c) (2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that any evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of a causal link between claimed arthritis of the hands and shoulders and hepatitis C and the Veteran's period of service. The judge's pre-hearing discussions with the Veteran and his authorized representative frequently address these issues - including particularly advice concerning the submission of additional evidence - to the extent they may not be fully discussed during the transcribed, testimonial portion of the hearing. Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2); they have not identified any prejudice in the conduct of the Board hearing.

The Veteran was informed appropriately of records obtained, including by the currently appealed rating decision and a SSOC most recently in December 2011. She also was informed of records not obtained, the importance of obtaining all relevant records, and her responsibility to see that records are obtained in furtherance of her claims. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in obtaining additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the currently appealed claims. 

As delineated in 38 C.F.R. § 3.159(c) (4), a VA examination to address the question of etiology as related to service is required when a Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the Veteran was afforded VA examinations for compensation purposes in July 2010 addressing her claimed hepatitis C and residuals of pelvic inflammatory disease (PID), status post hysterectomy.  These examinations were based adequately on history as provided by the Veteran and review of relevant records, and were informed by medical judgment.  The Board finds these examinations, including particularly the July 2010 hepatitis examination, sufficiently addressed the medical questions of diagnosis and likely etiology of the Veteran's hepatitis C, of direct causation, and of effects of reported in-service and post-service activities potentially resulting in the Veteran contracting hepatitis C.  While the July 2010 VA hepatitis examiner noted that the claims file was not reviewed, the Veteran's medical records were reviewed.  The Board finds that relevant historical details were not reflected in the records within the claims file, but rather were those details of past activities and circumstances (in this case, sexual activities and sexual partners, number and abuse nature of relationships, alcohol abuse history, and duration of service period versus length of civilian interval of exposures to hepatitis C transmission-risk activities and circumstances in civilian life) which the Veteran self-reported at the July 2010 examination and which were not to any greater relevant extent reflected in the claims file.  Thus, the Board finds no deficiency in the hepatitis C examination and no prejudice to the Veteran by that examiner not having the claims file for review.  The July 2010 report included opinions supported by analysis of relevant evidence with satisfactory rationale sufficient to be weighed against contrary evidence. The Board finds that the July 2010 VA examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim for service connection for hepatitis C. 38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was not afforded a VA examination addressing her claimed arthritis of the hands and shoulders.  However, the Board finds that a VA examination is not warranted for this reopened claim.  While the Veteran presented a claim alleging a relationship between strenuous activities in service and arthritis first diagnosed over three decades later, the Veteran failed to identify a pertinent event, injury, or disease in service which could have plausibly given rise to the arthritis.  As the Board discusses below, the Veteran was in service for an exceedingly short interval with no particular injury either alleged or reflected in the record, except for the emotional injury she alleged associated with a relationship with a superior during that service period.  As the Court has addressed in Shade v. Shinseki, once a claim is reopened the claimant is entitled to "the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (emphasis added).  

At her February 2012 hearing before the undersigned, the Veteran testified to her belief that her treating VA doctor had found medical associations supportive of her claim.  (Hearing transcript, p. 11)  However, the Veteran's VA treatment records fail to reflect any medical findings or opinions linking her claimed conditions to injury or disease or events in service.  Because the Board does not find credible the uncorroborated elements of the Veteran's self-reported history, including as to statements or written findings as allegedly made by her VA doctors, the Board does not find this to be a reasonable basis for a VA examination to address the Veteran's claimed arthritis of the hands and shoulders and its etiology related to service.  
The absence of evidence of in-service event, injury, or disease which could have given rise to arthritis decades later, and the absence of a competent, credible indication of a link between service and current arthritis, and hence the absence of a need for a nexus examination, all give rise to the conclusion that a VA examination is not warranted.  38 C.F.R. § 3.159(c) (4); McLendon.  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated and the evidence of record does not show any prejudicial or harmful error in VCAA notice. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473. In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's currently appealed claims have been accomplished. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

II. Request to Reopen Claims for PID, 
Status Post Hysterectomy, and for
Arthritis of the Hands and Shoulders
  
A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. If the claim is so reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

A December 2005 rating decision denied the Veteran's original claims of service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, and arthritis of the hands and shoulders, on the bases that the evidence preponderated against either of these disabilities having developed in service or for years post service, or being otherwise related to service.  Although notified of this decision as to these claims, while the Veteran initiated an appeal in April 2006, she did not file a timely substantive appeal, or VA Form 9, following the RO's issuance of a Statement of the Case in August 2006.  Hence, the December 2005 rating decision became final as to both these claims. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2013). 

The Veteran also did not within the one year period following the December 2005 decision submit any additional evidence, and neither was any additional evidence received pertaining to the issues, which would have negated the untimeliness of the VA Form 9 submitted in December 2006. 38 C.F.R. § 3.156(b) (2013); See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Relevant official service department records not previously of record have also not been received since that December 2005 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c) (2013).

The appealed August 2008 RO rating decision reopened but denied on the merits the claim for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy.  The appealed April 2009 decision continued that denial.  The appealed August 2008 and April 2009 RO decisions denied reopening the claim for service connection for arthritis of the hands and shoulders.  These RO decisions on whether to reopen the claims, however, are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claims. Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted). 

Because the December 2005 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, and for arthritis of the hands and shoulders should be reopened and re-adjudicated on a de novo basis. Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Following the last prior final denial of the claims December 2005, the Veteran provided new evidence in the form of both treatment records for the claimed disorders, and testimony at the hearing before the undersigned in February 2012 addressing the claimed disorders and their etiology.  Thus, for both claims, the Veteran presented evidence which is new and is sufficient to present a reasonable possibility of sustaining the claim on the merits. In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that 38 C.F.R. § 3.156(a) establishes a "low threshold" for reopening - one that does not require that the claimant submit a medical opinion to reopen the claim. Here, medical and other evidence submitted raise a reasonable possibility of substantiating the claim, when the assertions of the Veteran are presumed true, as is required when the Board considers whether to reopen a claim. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Accordingly, the Board finds that the claims for service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, and for arthritis of the hands and shoulders are reopened. 38 C.F.R. § 3.156(a).

III.  Merits-Based Adjudication of Claims

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a chronic disease as defined under 38 C.F.R. §  3.309(a), is established during active service, then subsequent manifestations of the same chronic disease at any later date will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b). Id. 

Of the disabilities on appeal, arthritis is such a chronic disease listed in 38 C.F.R. § 3.309(a).  The other claimed diseases, hepatitis C and PID, are not, and hence are not entitled to these relaxed evidentiary standards.  

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine whether the evidence is "credible", or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007). Only if the evidence is both competent and credible does it ultimately have probative value. See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). The third and final step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). The Board must determine lay competence for a particular piece of evidence on a case-by-case basis. See Kahana v. Shinseki, 24 Vet. App. 428   (2011).

Credibility of evidence can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107  (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny the claim, the preponderance of the evidence must be against it. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends, in effect, that her PID and residuals thereof, including hysterectomy, either developed in service or were due to gonorrhea which she contracted in service.  She similarly contends, in effect, that she contracted hepatitis C from sexual relations in service when she also contracted gonorrhea.  

The Veteran's service Form DD214 informs that she honorably separated from active service after approximately two-and-a-half months of service, from October 4, 1973, to December 20, 1973.  

A statement signed by the acting commander on December 5, 1973, informs as follows:

 [D]espite extensive counseling and rehabilitative efforts on the part of the cadre and offices of two companies, Special Training Company and the Third Battalion executive officer, you continue to remain lethargic and unwilling to meet even the minimum platoon standards expected of a member of the Women's Air Corps.  You are unwilling to accept responsibility for your performance and thus you have placed an undue burden on the rest of your platoon.  Your inability to relate effectively with your peers and your refusal to put forth any constructive effort has had a detrimental effect on the morale of the entire platoon.  Furthermore, you have expressed an excessive desire for discharge in 2 companies.

The Veteran signed a responsive service discharge form dated December 5, 1973, in which she asserted that she did not want a service separation examination, that she did not desire counseling prior to service separation, and that she did not wish to provide a statement or rebuttal.  These assertions by the Veteran are consistent with the above-noted separation finding by the acting commander, that the Veteran desired to be separated from service.  

In recent statements of record, in contrast, the Veteran asserts that she had wished to make a career of the military and had not wanted to leave the military.  In a December 2011 written statement, she asserted, "I never said I wanted out of the Army.  That was the only thing I wanted!"  

The acting commander's above-quoted December 1973 statement documenting the Veteran's failure to perform in service and expressed desire to leave, and the Veteran's own responsive statement from December 1973, with no offer of a statement in rebuttal, both strongly undermine the Veteran's current assertion that she had desired to stay in the service, and additionally undermine her credibility with regard to her self-reported history, including medical history.  Caluza.  

Similarly, in a July 2011 statement in support of a posttraumatic stress disorder (PTSD) claim (not currently on appeal), she reported that she "met an officer and had an affair."  In that statement she did not describe the affair as non-consensual.  In testimony before the undersigned, however, she asserted that the captain "used his power to influence me sexually and that if I didn't I'd face consequences." (Hearing transcript, p. 4)  Also at the hearing, she asserted that "no one would believe me" in service about her affair with the captain and having contracted a disease from the captain, and that as a result it "ruined my career being in the Army." (Hearing transcript, pp. 4, 6, 14)  In a written statement submitted in December 2011, however, she referred to the captain as "my boyfriend" and asserted that it was a "false statement" that she told those in the military that he had gonorrhea.  In that written statement she further asserted that she had not told anyone "for years."  These contradictory statements by the Veteran as to whether or not she told others in service how or from whom she contracted gonorrhea in service also undermine her credibility.  Caluza.  

Similarly, her current assertions that her sexual affair in service was non-consensual are contradicted by her own prior written statement submitted in September 2010, when she asserted that the captain "won me over in every way."  

In light of these contradictions both between the Veteran's varying statements and between these statements and documentary records from service, the Board does not find the Veteran's statements of history to be credible as to past in-service events, and past symptoms, medical findings, and treatment for disease.  The Board is accordingly compelled to rely on more objective evidence to support its findings and conclusions.
 
Pre-service records dated in August 1973 reflect that the Veteran was then treated at La Porte Hospital for a hemorrhagic flesh corpus luteum, treated by laparotomy and prophylactic appendectomy.  Post-service records reflect that in January 1976 she was treated at the same facility for a ruptured right tubal pregnancy, with right salpingectomy then performed as well as freeing of the left fallopian tube which was adherent to the ovary.  

In May 1984 the Veteran underwent left salpingectomy following left side pelvic pain since January 1984.  Pathology revealed the tube to have acute and chronic inflammation and edema.  

In August 1984 the Veteran underwent an exploratory laparotomy at Siloam Springs Memorial Hospital, Siloam Springs, Arkansas, for acute abdominal pains.  She was found to have acute small bowel obstruction with stricture and adhesions of the ileum, treated with lysis of adhesions and small bowel resection.  

Other post-service records from a physicians' group in Siloam Springs, Arkansas, reflect treatment for recurrent abdominal pains, abdominal mass, inflammatory process, vaginal bleeding, and migraines, between 1984 and 1988, ultimately diagnosed as chronic pelvic inflammatory disease and treated by total abdominal hysterectomy and bilateral salpingo oophorectomy in January 1988.  Her post-operative course was complicated by pelvic hematoma and lower abdominal swelling, for which she received additional care by that medical group in 1988.

Screening on her first VA treatment visit in August 2004 resulted in a diagnosis of hepatitis C, which was not then known to have been previously diagnosed.  VA treatment records from 2004 noted that her risk factors for contracting hepatitis C included unprotected sex with multiple sexual partners.  These records reflect absence of other risk factors including tattoos and intravenous drug use, which she then denied.  VA treatment records in 2004 also diagnosed alcohol abuse.  VA records in 2005 include a diagnosis of alcoholic cirrhosis of the liver.  

In a September 2010 submission, an attachment to her VA Form 9, the Veteran stated, in reference to years of alcohol abuse post service, "It seems all the years I was drunk, I had abusive boyfriends and husbands."   

The Veteran testified to having a hysterectomy in Siloam Springs, Arkansas at the age of 33, in 1986.  (Hearing transcript, p. 15-16).  She further testified to having had 11 surgeries on her stomach "for different things," and being "sick for a long time" and "always at the doctor," which she attributed to some degree to her having, in her belief, PID from her early years after separating from service. (Hearing transcript, p. 16).  However, she also testified to the effect that her VA physician was the first medical professional to have treated her for her claimed PID and Hepatitis C when he did so in 2005.  (Hearing transcript, pp. 14-15).  She testified to being first diagnosed with Hepatitis C in approximately 2005, and to having a history of alcohol abuse but being sober for nearly eight years. (Hearing transcript, p. 19).

Also at the hearing, she testified that her VA physician was the first to diagnose her claimed arthritis, in 2005, but that she had ongoing symptoms, so that there was "no telling how long I've had it."  (Hearing transcript, p. 21).

As discussed above, based on inconsistent statements and statements contradicted by objective past medical records, the Board has discounted the Veteran's testimony with regard to undocumented history of treatments in service or post service and alleged symptoms of disability in service and post service, to the extent not corroborated by independent evidence.  Caluza.  To the extent uncorroborated, the Board thus finds that such statements or testimony do not serve to support the claims.  Bryant.  

The Veteran was afforded two VA examinations in July 2010, one addressing her gynecological disorders including gonorrhea and PID, and a second addressing her hepatitis C.  The gynecological disorders examiner provided an addendum assessment in September 2010.  

At the July 2010 gynecological examination, the Veteran provided a narrative of contracting gonorrhea by consensual sexual relations with an officer on the second day of her military service, and then also contracting gonorrhea.  She added that she received initial treatment but was denied follow-up treatment for the gonorrhea despite continued pain, and was transferred to another company and then separated from service.  The examiner noted that service treatment records contradicted her narrative, since they documented that she received follow up care for her gonorrhea.  Subsequent gynecological care in December 1973 (for birth control pills) reflected that she had cleared the gonorrhea infection.  The examiner opined that he did not "believe it was likely" that the Veteran's gynecological problems later in life, including inability to conceive and complications requiring a hysterectomy "were related to undiagnosed and untreated gonorrhea that occurred early in her military career."  The examiner reasoned that because service treatment records supported the conclusion that the Veteran was treated for the gonorrhea in service "effectively and completely" the gonorrhea would not have led to these subsequent conditions post service.  

The July 2010 VA gynecological examiner appears to have reasonably relied upon the service treatment records to draw his conclusions, rather than the Veteran's narrative of in-service events, because, as noted, her version of events in service is contradicted by in-service documentation of medical findings and medical treatment.  Even if medical findings were to have been inaccurate, the fact of the treatments themselves (as clearly documented in the service records) contradicts her statements and leaves the Board to find the Veteran's narrative of in-service events, including her account of non-follow-up for her in-service gonorrhea less than credible.  This contradiction and less than credible statements are consistent with other non-credible statements of past events and medical history the Veteran has offered over the course of her claims.    
 
In the September 2010 addendum report, the July 2010 gynecological examiner again noted that the Veteran was discovered to have gonorrhea shortly after service entry, but that service treatment records reflected that she was treated for the condition, such that it was "adequately evaluated, diagnosed and treated and followed-up on appropriately."  The examiner further noted that the Veteran's "infection was clear" and she was without pain on her last visit in December 1973.  Based on this appropriate treatment and resolution of her gonorrhea prior to her service separation in December 1973, the VA examiner concluded that the PID that caused her to have a hysterectomy 15 years later was not incurred in service.  

The examiner further opined that the Veteran "would have not been able to tolerate a 15 year time frame between her initial episode of treatment and her ultimate hysterectomy surgery."  The examiner also based his opinion substantially on the service treatment records reflecting treatment for gonorrhea without a finding of other gynecological disease including PID, and post-service records not reflecting gynecological treatment proximate to service.  However, the Board notes that these last two rationales supportive of the examiner's PID opinion appear unsupported by the record.  First, the Veteran did not merely tolerate the 15 year interval between service and her hysterectomy.  The record reflects she underwent multiple related surgeries over that interval, as noted above.  Second, a careful review of the Veteran's service treatment records reveals an assessment of PID in October 1973 when evaluated for acute but persistent right lower quadrant pain.  Thus, the Veteran's history of difficulties associated with PID since service is corroborated by one in-service assessment of PID and multiple difficulties in her pelvic region in the years following service.  

In this case, despite the inconsistent statements leading to a general lack of credibility in the Veteran's uncorroborated assertions supportive of her claim, the Board finds sufficient corroboration for her narrative of PIV-related symptoms since service, and sufficient independent evidence of persistence or progression of this condition since service, to find the preponderance of the evidence favoring PIV with onset in service ultimately leading to her hysterectomy.  Hence, service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, is warranted.  

The Veteran contends that her hepatitis C is also attributable to service, including her asserted sexual relationship with a captain shortly upon entry.  However, the Veteran has also consistently reported a long history of alcohol abuse post service, and has repeatedly reported multiple sexual partners post service who were abusive.  These details were noted upon her VA gynecological and hepatitis C examinations in July 2010.  

The Veteran's self-reported history of long-term alcohol abuse and multiple abusive sexual partners post service is not contradicted in the record, and is judged to be more reliable than her other statements of past medical history, discussed above, that are contradicted not only by her other statements of record but also by past medical records.  This self-reported history also constitutes declarations against interest, and hence is to be considered more credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Buchanan v. Nicholson, 451 F.3d 1331. 1338  (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The medical evidence of record does not support onset Hepatitis C in service.  Rather, the weight of competent and credible evidence is against onset or contracting of hepatitis C in service.  The July 2010 hepatitis C examiner noted the Veteran's self-reported history of a sexual partner in service, but also her reported history of alcohol abuse and multiple sexual partners post service.  The examiner noted that the alcohol abuse and multiple sexual partners were risk factors for contracting hepatitis C, and concluded that "this is most likely how she [contracted hepatitis C].  He then also expressed his belief that the hepatitis C was not contracted in service.  

The examiner did then imply that these opinions were speculation, by stating that he cannot resolve the issue whether hepatitis C was due to service "without resorting to mere speculation." However, the Board finds the July 2010 hepatitis C examiner's opinions to be nonetheless based on sound rationale and reliable evidence of record.  The Veteran had a scant interval of military service lasting but two-and-a-half months, whereas her history of alcohol abuse and multiple sexual partners lasted many years over the post-service interval.  Her hepatitis C was not diagnosed until 2005, as reflected in VA treatment records.  It is thus overwhelmingly more likely that she contracted hepatitis C post service rather than during service.  

The preponderance of the competent and credible evidence is accordingly against the Veteran having contracted hepatitis C during service, and is against this disease otherwise being causally related to service, including due to gonorrhea infection in service, which infection the July 2010 VA gynecological examiner concluded was effectively treated and cleared in service.  As already discussed, the Veteran's contention of persistent gonorrhea from service is not credible.  While records reflect that the Veteran had abdominal and gynecological difficulties both prior to service and post service, the Veteran's hepatitis C was diagnosed many years post service and is not linked to service by any medical evidence of record.  The Board does not find the Veteran's uncorroborated assertions about her history of disabilities to be credible, and hence finds her contentions, to the extent she contends persistence of hepatitis C symptoms from service, not to be credible.  Additionally, the question of the source and time of her contracting hepatitis C is beyond the ambit of lay knowledge, and hence her opinion that it was contracted in service is beyond her competence and is entitled to no weight.  Jandreau.  With the preponderance of the evidence against infection or onset in service or a causal link to service, service connection for hepatitis C is not warranted.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the claim for service connection for hepatitis C, the benefit-of-the-doubt does not apply.  Gilbert.   

The Veteran contends that her arthritis of the hands and shoulders is the result of physical activities in service.  However, she has not presented medical evidence to support the presence of arthritis in service or in years proximate to service.  Service records also do not reflect any findings of joint pain of the hands or shoulders, or other findings consistent with chronic disability of these parts.  There are also no records documenting joint difficulties for years post service.  

At her hearing before the undersigned, the Veteran testified that her arthritis was diagnosed when she first received VA treatment in 2005.  

VA treatment records reflect initial VA treatment in August 2004, when the Veteran complained of progressive right shoulder pain.  VA x-rays of the shoulders in August 2004 revealed "no acute bony abnormalities."  

As already discussed, the Board finds the Veteran's uncorroborated assertions to be without credibility, and hence her uncorroborated assertions of joint symptoms in service or proximate to service are without credibility, and thus cannot serve to support her claim.  

The Board also does not find it plausible that the activities over the very limited interval of the Veteran's service would have caused arthritis, rather than activities over the balance of her life.  

With the preponderance of the evidence against arthritis developing in service or within the first post-service year, and against arthritis otherwise being causally related to service, service connection for arthritis is not warranted on either direct or first-year-post-service bases.  38 C.F.R. § 3.303, 3.307, 3.309.  Because the preponderance of the evidence is against the claim, the benefit of doubt rule does not apply.  Gilbert.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, is reopened. 

Service connection for residuals of pelvic inflammatory disease (PID), status post hysterectomy, is granted.

Service connection for hepatitis C is denied.  

New and material evidence having been submitted, the claim for entitlement to service connection for arthritis of the hands and shoulders is reopened. 

Service connection for arthritis of the hands and shoulders is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


